Title: To John Adams from Francis Dana, [6 June 1783]
From: Dana, Francis
To: Adams, John


          Dear Sir
            St: PetersbourgMay 26th. 1783 O.S. [6 June N.S.]
          I wrote you two letters by the last post, which I sent to Amsterdam upon the supposition that you might be at the Hague by the Time they will arrive there. They are dated the 21st. & 23d. inst:— I yesterday received a letter from your Son dated Hague May 12th. containing some account of his Route from hence to Stockholme. The matter contained in my confidential letter which you will receive from him, I pray you most earnestly to keep a secret even after your arrival in America; or in Congress. I have most substantial reasons for making this request.
          I have additional reasons for thinking that jealousy of which I have spoken towards the Close of my last letter but one, exists in full Force. Yesterday I was there upon a previous appointment relative to my main Matter: yet the same kind of Conversation which you will find in that Letter, was renewed almost word for word. It was entered into indeed more minutely than ever. Nor is this all, {minister of Berlin} whom we had agreed shou’d be invited to the Consultation upon the main Matter, evidently supported the same sentiments with all his ingenuity. However they have not yet had my real sentiments upon the subjects, nor shall they have them. I know, I flatter myself, the Interests of our Country as well as they do at least. I declare to you at the same time that very possibly the hare wou’d not be worth hunting in the common Course. I have long had in contemplation some special views in this business, grounded upon local knowledge. Whether I shou’d be able to succeed in them is not certain. If I shou’d not to a certain degree, it is always in my power to waive the whole business. It is kind in our Friends to take so serious a concern in our Interests however.
          I have not yet received any answer to my Memorial, but I was yesterday informed by my private Friend, that I shou’d have it on Monday or Tuesday next. By this delay I am inclined to think, they wait only for the account of the Conclusion of the Definitive Treaty, when the idea of Mediation will be done away. This is daily expected. The other objections may be then waived and thus the matter be compounded. It wou’d perhaps be thought to be too humiliating to give them all up.
          My credit here expired on the 15th. of last March. In February I wrote to Mr: Grand for another Year’s Credit, but have received no answer from him so that I am at this time almost destitute of Cash. The method of supply by bills, proposed lately by Congress, perhaps makes the difficulty. They never can arrive here in time. Thus if one matter does not drive me away, another will. This leads me to propose to you, if it be not inconvenient to yourself, to place the Money advanced to your Son in the hands of your Bankers, subject to my drafts. For if I shou’d have to traverse this Continent on to Holland upon my return, when I arrive there I shall be absolutely destitute of Cash. Congress are not aware of the difficulties those changes create. I have never received but one bill from them. If I remain here several months longer I shall be under the necessity of drawing upon Dr: Franklin however repugnant it may be to the late arrangement. You may write upon this subject; if I shou’d have quitted this Country before your Letter arrives, I will take care that it be sent after me, & so of any others. Pray give Mr: Dumas the particular directions relative to sending on Letters to me, before you return to America. A safe voyage to you
          I am with much respect and esteem / Your most obedient humble Servant
          FRA DANA
        